             Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 1 of 18




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
---------------------------------------------------------------
LINDA ABDALLAH                                                  :
3505 Welsh Road, Apt 6                                          :
Philadelphia, PA 19136                                          :
                                                                :
                                    Plaintiff,                  :
                                                                :
                  v.                                            :
                                                                : Civil Action No.:
MACY’S, INC. d/b/a BLOOMINGDALE’S                               :
1000 Third Avenue                                               :
New York, NY 10022                                              : JURY TRIAL DEMANDED
                                                                :
                                    Defendant.                  :
---------------------------------------------------------------

                               COMPLAINT – CIVIL ACTION

        Plaintiff, Linda Abdallah (“Plaintiff”), by and through her undersigned attorneys, for her

Complaint against Defendant Macy’s, Inc. d/b/a Bloomingdale’s (“Defendant”) alleges as

follows:

                                       INTRODUCTION

        1.      Plaintiff brings this Complaint contending Defendant violated Plaintiff’s rights

protected by Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq.,

and the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951, et seq., by subjecting her to

harassment, discriminating against her, and ultimately terminating her employment on the basis of

her race and her religion, and in retaliation for her good faith complaints of racial and religious

discrimination in violation of Title VII and the PHRA. As a result, Plaintiff has suffered damages

as set forth herein.

        2.      Plaintiff further contends that Defendant failed to pay compensation and overtime

compensation pursuant to the requirements of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.



                                                 1
            Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 2 of 18




§ 201, et seq., and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. § 333.100, et seq.

                                            PARTIES

       3.      Plaintiff, Linda Abdallah, is a citizen of the United States and Pennsylvania, and

currently maintains a residence at 3505 Welsh Road, Apt 6, Philadelphia, PA 19136.

       4.      Defendant Macy's, Inc. d/b/a Bloomingdale's is, upon information and belief, a

for-profit corporation conducting business within the Commonwealth of Pennsylvania with a

headquarters located at 1000 Third Avenue New York, NY 10022.

       5.      Defendant is a “private employer” and covered by the FLSA.

       6.      Upon information and belief, Defendant is a covered employed under the FLSA

in that, during the course of Plaintiff’s employment, it had an annual dollar volume of sale or

business done of at least $500,000.00, and has multiple employees (including, but not limited to

Plaintiff) who handle, sell, or otherwise work on goods or materials that have been moved in or

produced for commerce.

       7.      Plaintiff was an employee who engaged in commerce and was employed by

Defendant during all times relevant hereto and, as such, was an employee entitled to the FLSA’s

protections. See 29 U.S.C. § 203(e).

       8.      At all times relevant hereto, Defendant acted or failed to act through its agents,

servants, and/or employees thereto existing, each of whom acted at all times relevant hereto in

the course and scope of their employment with and for Defendant.

                                JURISDICTION AND VENUE

       9.      The preceding paragraphs are hereby incorporated by reference, as though the

same were fully set forth herein.

       10.     On or about January 15, 2020, Plaintiff filed a Charge of Discrimination with the



                                                 2
            Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 3 of 18




United States Equal Employment Opportunity Commission (“EEOC”), which was dually filed

with the Pennsylvania Human Relations Commission (“PHRC”), thereby satisfying the

requirements of 42 U.S.C. § 2000e5(b) and (e). Plaintiff’s EEOC Charge was docketed as

EEOC Charge No. 530-2020-02027. Plaintiff’s EEOC Charge was filed within one hundred and

eighty (180) days of her unlawful termination.

          11.   By correspondence dated October 14, 2020, Plaintiff received a Notice of Right to

Sue from the EEOC regarding her Charge, advising her that she had ninety (90) days from

receipt to file suit against Defendant.

          12.   Plaintiff has therefore exhausted her administrative remedies and has complied

with all conditions precedent to maintaining this action.

          13.   This action is for violations by Defendants of Plaintiff’s rights protected by, inter

alia, Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq. and the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

          14.   This Court has original jurisdiction over Plaintiff’s Title VII claims, pursuant to

28 U.S.C. §§ 1331 and 1343, as these are civil rights actions arising under the law of the United

States.

          15.   This Court also has jurisdiction over this action pursuant to 29 U.S.C. § 216(b),

which provides, in relevant part, that suit under the FLSA “may be maintained against any

employer . . . in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).

          16.   This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367, as those claims arise from the same nucleus of operative facts as her federal

claims.

          17.   The venue in this district is proper under 28 U.S.C. § 1391(b), as Plaintiff resides



                                                  3
              Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 4 of 18




in this judicial district, Defendant does business herein, and the events giving rise to this action

occurred in this judicial district.

                     Facts Related to Plaintiff’s Title VII and PHRA Claims

        18.      The preceding paragraphs are hereby incorporated by reference, as though the

same were fully set forth herein.

        19.      Plaintiff’s religion is Islam, and she is of mixed descent, including Middle

Eastern.

        20.      On or about December 2017, Plaintiff began her employment with Defendant as a

Registry Supervisor at Defendant’s Willow Grove, Pennsylvania location.

        21.      During her employment with Defendant, at all times relevant hereto, Plaintiff

performed her job well, received positive reviews concerning her performance and no justifiable

discipline.

        22.      However, throughout the course of her employment with Defendant, Plaintiff was

subjected to continuing racial and religious discrimination and harassment by Defendant.

        23.      By way of example, Plaintiff’s supervisor, Store Manager Tiffany Mullick ("Ms.

Mullick") stated, among other things, "I didn't know we hired someone like you." Additionally,

Ms. Mullick remarked, "Do you have to wear that thing on your head?" in reference to Plaintiff’s

headscarf. In response, Plaintiff explained that her headscarf is worn as part of her Muslim

religious observances. Ms. Mullick then stated, "You should wear it in louder colors or patterns

as an accessory."

        24.      On subsequent occasions, Ms. Mullick stated, among other things, "You should

wear it as a turban with earrings so you don't scare the customers."

        25.      In or about July 2019, Plaintiff contacted Defendant’s Human Resources



                                                  4
           Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 5 of 18




Department and made a complaint regarding the disparaging remarks and disparate treatment she

was subjected to based on her race and religion.

       26.     Shortly thereafter, on or about August 1, 2019, Plaintiff was abruptly suspended

pending an investigation of an alleged policy violation related to her receipt and disbursement of

personal gifts from vendors.

       27.     Plaintiff was kept in a closed room by Thomas Donnelly ("Mr. Donnelly") of

Asset Protection and forced to write a statement under duress for fear of losing her job that she

had violated policies. Plaintiff was forced to write this statement, even though no policies

existed prohibiting her actions, she had cleared the removal of the items from the store with

Asset Protection in May 2019, and Ms. Mullick having specifically told Plaintiff regarding the

items that "It's your property now, you can do whatever you want with it."

       28.     Nonetheless, the next day, on or about August 2, 2019, Defendant terminated

Plaintiff’s employment.

       29.     Plaintiff believes and therefore avers that Defendant’s stated reasons for

Plaintiff’s termination were pretextual and Defendant actually terminated Plaintiff on the basis of

her race and religion and in retaliation for her good-faith reports of racial and religious

discrimination in connection thereto.

       30.     At the time of her unlawful termination, Plaintiff was qualified for her position.

       31.     Upon information and belief, at the time of her unlawful termination, Defendant

had a continuing need for the job duties and responsibilities previously performed by Plaintiff.

       32.     As a result of Defendant’s deliberate, willful, malicious, and unlawful actions,

Plaintiff has suffered damages, including, but not limited to, loss of employment, promotion

benefits, earnings and earnings potential, loss of potential benefits, and other economic damages.



                                                   5
           Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 6 of 18




                     Facts Related to Plaintiff’s FLSA and PMWA Claims

       33.     The preceding paragraphs are hereby incorporated by reference, as though the

same were fully set forth herein.

       34.     During the course of her employment, Defendant mandated that Plaintiff work at

and prepare for “events” every month outside of her regular assigned shift.

       35.     As a part of each event, Defendant expected that Plaintiff make preparations prior

to the event, including but not limited to, contacting and obtaining vendors such as florists and

bridal salons and finding guests to register for the event.

       36.     Defendant made clear that it expected such work to be done “off-clock.”

       37.     Plaintiff spent approximately four (4) hours per week during her tenure

performing such preparatory “off-clock” work.

       38.     Said work was not recorded or tracked by Defendant.

       39.     When Plaintiff asked to be paid for the preparatory “off-clock” work, Defendant

told her, “That’s your job.”

       40.     In violation of the provisions of the FLSA, Defendant failed to pay Plaintiff for

work performed in preparation for events. This policy and practice of Defendant is further proof

and evidence of Defendant’s willful and unlawful practice of not paying Plaintiff for all hours

worked and of Defendant’s failure to follow the provisions of the FLSA.

       41.     The payroll checks and stubs Plaintiff received from Defendant did not accurately

state the actual hours of work she performed each pay period and did not state and/or reveal the

work she performed preparing for events.

       42.     In violation of the provisions of the FLSA, Defendant failed to pay Plaintiff for all

work performed and time spent performing compensable work preparing for events.



                                                  6
           Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 7 of 18




       43.     Plaintiff regularly worked approximately forty-five (45) hours per week and did

not receive overtime compensation for the four (4) hours during which Plaintiff performed work

in preparation for events.

       44.     Upon information and belief, Defendant did not post and/or failed to post

employee rights protected under the FLSA in a conspicuous space for employees to readily read

it.

       45.     The above-referenced behavior evidences the willfulness of Defendant’s violation

of the FLSA and PMWA.

       46.     In violation of the FLSA and PMWA, Defendant unlawfully failed to track,

record, and report all the hours worked by Plaintiff.

       47.     At all times relevant hereto, Plaintiff was a “non-exempt” employee under the

FLSA/PMWA, and entitled to receive overtime compensation at a rate of 1.5 times her regular

rate of pay for all hours worked over forty (40) in a work week.

       48.     As a result of Defendant’s aforesaid illegal actions, Plaintiff has suffered

damages.

                                 COUNT I
               TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                         42 U.S.C. § 2000e, ET SEQ.
      RELIGIOUS DISCRIMINATION, HOSTILE WORK ENVIRONMENT, AND
                              RETALIATION

       49.     The preceding paragraphs are hereby incorporated by reference, as though the

same were fully set forth herein.

       50.     Upon information and belief, Defendant employed over fifteen (15) employees at

all times relevant hereto.

       51.     Plaintiff is a Muslim and, as such, is a member of a protected class.



                                                 7
             Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 8 of 18




        52.     Defendant was aware of Plaintiff’s religion.

        53.     As set forth above, Defendant engaged in discriminatory behavior toward Plaintiff

on the basis of, inter alia, her religion.

        54.     Defendant subjected Plaintiff to or otherwise permitted the existence of a hostile

work environment because of her religion.

        55.     Ultimately, Defendant took tangible employment action against Plaintiff in the

form of termination from employment because of Plaintiff’s religion, in violation of Title VII,

and in retaliation for Plaintiff’s complaints of religious discrimination and hostile work

environment.

        56.     Defendant acted with malice and reckless indifference to Plaintiff’s civil rights

and emotional and physical wellbeing.

        57.     Because of Defendant’s deliberate, unlawful, wanton, and malicious actions as set

forth above, Plaintiff suffered damages in the form of, inter alia, loss of past and future wages

and compensation, mental and emotional damages, damage to reputation, personal humiliation,

and loss of life’s enjoyment.

        WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant and grant the

maximum relief allowed by law, including, but not limited to:

        A.      Back wages and front pay, in an amount to be determined at trial, but no less than

One Hundred and Fifty Thousand Dollars ($150,000.00);

        B.      Punitive, compensatory, and/or exemplary damages in an amount to be

determined at trial, but sufficient to punish Defendant for its intentional, negligent, willful,

wanton, and/or malicious conduct;



                                                  8
               Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 9 of 18




          C.      Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

action;

          D.      Pre-judgment interest in an appropriate amount; and

          E.      Such other and further relief as is just and equitable under the circumstances.

                                 COUNT II
               THE PENNSYLVANIA HUMAN RELATIONS ACT
                           43 P.S. § 951, ET SEQ.
       RELIGIOUS DISCRIMINATION, HOSTILE WORK ENVIRONMENT AND
                              RETALIATION

          58.     The preceding paragraphs are hereby incorporated by reference, as though the

same were more fully set forth at length herein.

          59.     At the time of her termination, Plaintiff was Muslim and, as such, was a member

of a class protected under the PHRA from unlawful discrimination because religion.

          60.     Defendant engaged in discriminatory behavior toward Plaintiff on the basis of,

inter alia, her religion.

          61.     Additionally, Defendant subjected Plaintiff to or otherwise permitted the

existence of a hostile work environment because of her religion.

          62.     Ultimately, Defendant took tangible employment action against Plaintiff in the

form of termination from employment because of Plaintiff’s religion and in retaliation for

Plaintiff’s good faith complaints of religious discrimination and hostile work environment, in

violation of the PHRA.

          63.     As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.




                                                    9
               Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 10 of 18




          64.      The conduct described above constitutes a violation of the Pennsylvania Human

Relations Act, 43 P.S. § 955, et seq., and affords Plaintiff the opportunity to seek any and all

remedies available under said Act.

          WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

          A.       Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.       Punitive, compensatory, and/or exemplary damages in an amount to be

determined at trial, but sufficient to punish Defendant for its intentional, negligent, willful,

wanton, and/or malicious conduct;

          C.       Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

action;

          D.       Pre-judgment interest in an appropriate amount; and

          E.       Such other and further relief as is just and equitable under the circumstances;

          F.       Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.

                                    COUNT III
                   TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                             42 U.S.C. § 2000e, ET SEQ.
           RACIAL DISCRIMINATION, HOSTILE WORK ENVIRONMENT, AND
                                  RETALIATION

          65.      The preceding paragraphs are hereby incorporated by reference, as though the

same were fully set forth herein.



                                                    10
          Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 11 of 18




        66.     Upon information and belief, Defendant employed over fifteen (15) employees at

all times relevant hereto.

        67.     Plaintiff is racially Middle Eastern and, as such, is a member of a protected class.

        68.     Defendant was aware of Plaintiff’s race.

        69.     As set forth above, Defendant engaged in discriminatory behavior toward Plaintiff

on the basis of, inter alia, her race.

        70.     Defendant subjected Plaintiff to or otherwise permitted the existence of a hostile

work environment because of her race.

        71.     Ultimately, Defendant took tangible employment action against Plaintiff in the

form of termination from employment because of Plaintiff’s race, in violation of Title VII, and in

retaliation for Plaintiff’s complaints of racial discrimination and hostile work environment.

        72.     Defendant acted with malice and reckless indifference to Plaintiff’s civil rights

and emotional and physical wellbeing.

        73.     Because of Defendant’s deliberate, unlawful, wanton, and malicious actions as set

forth above, Plaintiff suffered damages in the form of, inter alia, loss of past and future wages

and compensation, mental and emotional damages, damage to reputation, personal humiliation,

and loss of life’s enjoyment.

        WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant and grant the

maximum relief allowed by law, including, but not limited to:

        A.      Back wages and front pay, in an amount to be determined at trial, but no less than

One Hundred and Fifty Thousand Dollars ($150,000.00);

        B.      Punitive, compensatory, and/or exemplary damages in an amount to be



                                                 11
               Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 12 of 18




determined at trial, but sufficient to punish Defendant for its intentional, negligent, willful,

wanton, and/or malicious conduct;

          C.       Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

action;

          D.       Pre-judgment interest in an appropriate amount; and

          E.       Such other and further relief as is just and equitable under the circumstances.

                                  COUNT IV
                  THE PENNSYLVANIA HUMAN RELATIONS ACT
                             43 P.S. § 951, ET SEQ.
           RACIAL DISCRIMINATION, HOSTILE WORK ENVIRONMENT AND
                                RETALIATION

          74.      The preceding paragraphs are hereby incorporated by reference, as though the

same were more fully set forth at length herein.

          75.      At the time of her termination, Plaintiff was racially Middle Eastern and, as such,

was a member of a class protected under the PHRA from unlawful discrimination because race.

          76.      Defendant engaged in discriminatory behavior toward Plaintiff on the basis of,

inter alia, her race.

          77.      Additionally, Defendant subjected Plaintiff to or otherwise permitted the

existence of a hostile work environment because of her race.

          78.      Ultimately, Defendant took tangible employment action against Plaintiff in the

form of termination from employment because of Plaintiff’s race and in retaliation for Plaintiff’s

good faith complaints of racial discrimination and hostile work environment, in violation of the

PHRA.




                                                    12
               Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 13 of 18




          79.      As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.

          80.      The conduct described above constitutes a violation of the Pennsylvania Human

Relations Act, 43 P.S. § 955, et seq., and affords Plaintiff the opportunity to seek any and all

remedies available under said Act.

          WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

          A.       Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.       Punitive, compensatory, and/or exemplary damages in an amount to be

determined at trial, but sufficient to punish Defendant for its intentional, negligent, willful,

wanton, and/or malicious conduct;

          C.       Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

action;

          D.       Pre-judgment interest in an appropriate amount; and

          E.       Such other and further relief as is just and equitable under the circumstances;

          F.       Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.

                                        COUNT V
                              FAIR LABOR STANDARDS ACT
                                   29 U.S.C. § 201, et seq.
                        FAILURE TO PAY OVERTIME COMPENSATION


                                                    13
             Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 14 of 18




        81.      The preceding paragraphs are hereby incorporated by reference, as though the

same were more fully set forth at length herein.

        82.      Pursuant to Section 206(b) of the FLSA, all employees must be compensated for

every hour worked in a workweek.

        83.      Moreover, under Section 207(a)(1) of the FLSA, employees must be paid

overtime equal to 1.5 times the employee’s regular rate of pay, for all hours worked in excess of

forty (40) hours per week.

        84.      According to the policies and practices of Defendant, Plaintiff was required to

work in excess of forty (40) hours per workweek. Plaintiff was denied overtime compensation

for compensable work performed in excess of forty (40) hours per workweek in violation of the

FLSA.

        85.      Defendant failed to pay Plaintiff for all hours worked, including for work

performed in preparation for monthly and semi-monthly events.

        86.      Defendant failed to accurately track and maintain records of all hours worked by

Plaintiff.

        87.      As a result, Defendant failed to pay Plaintiff overtime compensation for all hours

worked over (40) in a workweek at 1.5 times her regular rate of pay.

        88.      The foregoing actions of Defendant and the policies and practices of Defendant

violate the FLSA.

        89.      Defendant’s actions were willful, not in good faith, and in reckless disregard of

clearly applicable FLSA provisions.




                                                   14
            Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 15 of 18




       90.      Defendant is liable to Plaintiff for actual damages, liquidated damages, and other

equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable attorneys’ fees, costs, and

expenses.

       WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

       A.       Adjudicating and declaring that Defendant’s conduct as set forth herein and above

                is in violation of the FLSA;

       B.       Adjudicating and declaring that Defendant violated the FLSA by failing to pay

                compensation and overtime compensation to Plaintiff for work performed in

                excess of forty (40) hours per week;

       C.       Awarding Plaintiff back pay wages and/or overtime wages in an amount

                consistent with the FLSA;

       D.       Awarding Plaintiff liquidated damages in accordance with the FLSA;

       E.       Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, to be

                paid by Defendant, in accordance with the FLSA;

       F.       Awarding pre- and post-judgment interest and court costs as further allowed by

                law; and

       G.       For all additional general and equitable relief to which Plaintiff may be entitled.

                                     COUNT VI
                     PENNSYLVANIA MINIMUM WAGE ACT OF 1968
                                 43 P.S. § 333, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

       91.      The preceding paragraphs are hereby incorporated by reference, as though the

same were more fully set forth at length herein.

                                                   15
          Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 16 of 18




       92.     The Pennsylvania Minimum Wage Act provides that employers must pay certain

“minimum wages,” including overtime wages, to its employees. See 43 P.S. § 333.113.

       93.     The Pennsylvania Minimum Wage Act further provides that “employees shall be

paid for overtime not less than one and one-half times the employee’s regular rate” for hours

worked in excess of forty (40) hours in a workweek. See 43 P.S. § 333.113.

       94.     By its actions alleged above, Defendant has violated the provisions of the

Pennsylvania Minimum Wage Act of 1968 by failing to pay overtime compensation and for

failing to properly pay Plaintiff for all hours worked.

       95.     As a result of Defendant’s unlawful acts, Plaintiff has been deprived of overtime

compensation in amounts to be determined at trial, and are entitled to recovery of such amounts,

together with interest, costs and attorney’s fees pursuant to the Pennsylvania Minimum Wage

Act of 1968, 43 P.S. § 333.113.

       WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

       A.      An award to Plaintiff for the amount of unpaid overtime compensation to which

               she is entitled, including interest thereon, and penalties subject to proof; and

       B.      An award to Plaintiff for any other damages available to her under applicable

               Pennsylvania law, and all such other relief as this Court may deem proper.



                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.




                                                 16
         Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 17 of 18




                                    Respectfully submitted,

                                    MURPHY LAW GROUP, LLC


                                 By: _/s/ Michael Murphy____________
                                     Michael Murphy, Esquire
                                     Morgan J. Zucker, Esquire
                                     Eight Penn Center, Suite 2000
                                     1628 John F. Kennedy Blvd
                                     Philadelphia, PA 19103
                                     TEL: 267-273-1054
                                     FAX: 215-525-0210
                                     murphy@phillyemploymentlawyer.com
                                     mzucker@phillyemploymentlawyer.com
                                     Attorneys for Plaintiff


Date: January 12, 2021




                                      17
         Case 2:21-cv-00154-PD Document 1 Filed 01/12/21 Page 18 of 18




                           DEMAND TO PRESERVE EVIDENCE
       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to her potential claims and her claims to

damages, to any defenses to same, including, but not limited to electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                18
